UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4262



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY MONDREZ THOMPSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:04-cr-00006)


Submitted: November 21, 2006              Decided:   November 29, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Robert J. Gleason,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony     Mondrez      Thompson      pled   guilty     to    felon   in

possession of ammunition (Count 1), and felon in possession of a

firearm (Count 2), in violation of 18 U.S.C. § 922(g)(1)(2000).

The district court sentenced Thompson at the low end of an advisory

guideline range to eighty-four months’ imprisonment, to be served

concurrently,      three    years   of    supervised     release,    and   ordered

payment   of   a   $200     statutory     assessment.1      Thompson       appeals,

challenging the district court’s reliance on police reports as

evidence used in the pre-sentence investigation report (“PSR”) to

support a four-level enhancement, its use of the preponderance of

the evidence standard of proof in sentencing, and contends that his

sentence was unreasonable and imposed in violation of his Fifth and

Sixth Amendment rights.

           Our     review    of   the    record   discloses   that       Thompson’s

challenge to the four-level enhancement is without merit, as he was

sentenced within the applicable guidelines range, and the district

court’s reliance on the PSR findings, which were based on police




     1
      The probation officer calculated Thompson’s sentencing
guideline range to be 84 to 105 months imprisonment founded on a
base offense level of 24, to which four levels were added pursuant
to U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2004), because
Count 1 was possessed in connection with a felony robbery said to
have occurred on July 23, 2003, and three levels were deducted for
acceptance of responsibility. The resultant total offense level
was 25 and Thompson’s criminal history category was IV.

                                        - 2 -
reports, was therefore appropriate.2   See United States v. Booker,

543 U.S. 220, 233, 251 (2005) (no right to a jury determination of

facts where trial judge exercises discretion to select sentence

within advisory range); cf. Shepard v. United States, 544 U.S. 13

(2005) (Sixth Amendment violated where district court relied on

police reports to support enhancement beyond statutory maximum

under the Armed Career Criminal Act).3     Accordingly, we find no

violation of Thompson’s constitutional rights in the district

court’s enhancement of Thompson’s sentence, and we further find to

be without merit Thompson’s challenge to the district court’s use

of the preponderance of the evidence standard to establish facts on

which his sentencing enhancement was based.   See United States v.

Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert. denied, 75 U.S.L.W.

3167 (U.S. Oct. 2, 2006).

          The district court properly calculated the applicable

guideline range, after making the appropriate findings of fact and

considering the range in conjunction with other relevant factors



     2
      Thompson’s conclusory challenge to the police report on the
basis that it contained “tenuous suppositions and conjectures” is
insufficient to establish clear error.      See United States v.
Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.
2054 (2006) (standard of review).
     3
      Contrary to his contention, Apprendi v. New Jersey, 530 U.S.
466 (2000), offers Thompson no relief as the sentence imposed here
does not exceed the ten-year statutory maximum sentence for the
offense. Further, nothing in United States v. Milam, 443 F.3d 382
(4th Cir. 2006), affects the district court’s calculation of an
advisory Guidelines range in the wake of Booker.

                              - 3 -
under the guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006).   We find that the district court sentenced Thompson in

compliance with the mandates of Booker, as well as Thompson’s

constitutional and statutory rights, and Thompson’s sentence, which

was within a properly-calculated advisory guideline range, was

reasonable.   United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006); United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert.

denied, 126 S. Ct. 2309 (2006).    We therefore affirm Thompson’s

conviction and sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -